Title: [April 1778]
From: Adams, John
To: 



      1778 April 1. Wednesday.
      
      
       This Morning Mr. J. C. Champagne, negociant and Courtier de Marine, at Blaye, came on board, to make a Visit and pay his Compliments.
       He says, that of the first Grouths of Wine, in the Province of Guienne, there are four Sorts, Chateau Margeaux, Hautbrion, La Fitte, and Latour.
       This Morning I took Leave of the Ship, and went up to Town with my Son, and servant, Mr. Vernon, Mr. Jesse, and Dr. Noel, in the Pinnace. When We came up to the Town We had the Luck to see Mr. McClary, and Major Fraser Frazer, on the Shore. Mr. McClary came on board our Boat, and conducted Us up to his Lodgings. Mr. Pringle was there. We dined there, in the Fashion of the Country. We had fish and Beans, and Salad, and Claret, Champain and Mountain Wine. After Dinner Mr. Bondfield, who is Agent here, invited me to take a Walk, which We did to his Lodgings, where We drank Tea. Then We walked about the Town, and to see the new Comedie. After this We went to the Opera, where the Scenery, the Dancing, the Music, afforded to me a very chearfull, sprightly Amusement, having never seen any Thing of the Kind before. After this We returned to Mr. McClarys Lodgings, where We supped.
      
      
       
        
   
   That is, William McCreery, evidently from Baltimore, whom JA had known in America and who had recently “Setled in Bordeaux in the mercantile way” (AA to JA, 18 May 1778; JA, Autobiography, under the present date). JA and McCreery corresponded on commercial subjects for some years, though at first their letters rather amusingly centered on a pair of homespun breeches, lost by JQA in Bordeaux, that contained eight guineas sewed into the waistband. McCreery returned to America in 1781 (Franklin, Writings, ed. SmythThe Writings of Benjamin Franklin, ed. Albert Henry Smyth, New York and London, 1905–1907; 10 vols., 7:261, note). If he is the William McCreery who became a U.S. representative and senator from Maryland, the notice of him in Biog. Dir. CongBiographical Directory of the American Congress, 1774–1949, Washington, 1950., is inadequate.


       
       
        
   
   John Bondfield was a merchant who served for many years as U.S. commercial agent at Bordeaux and whose surviving correspondence with JA and other American ministers in France is voluminous. JA says in his Autobiography under the present date that he had also known Bondfield in America, but his background is obscure. For a high opinion of his mercantile character see JA to William Vernon Jr., 12 May 1778 (LbC, Adams Papers). As late as 15 May 1789 Bondfield could write JA from Bordeaux: “I remain as when I had the Honor to see you at Bordeaux honor’d by the American Gentlemen at Paris with their Correspondence and publick and private Commissions and in my steddy Attention to every thing in my power to serve the States” (Adams Papers).


       
      
      

      1778 April 2. Thursday.
      
      
       Walked round the Town, to see the Chamber and Council of Commerce, the Parliament which was sitting, where We heard the Council. Then We went round to the Ship Yards &c. Made many Visits—dined at the Hotel D’Angleterre. Visited the Customhouse, the Post office—visited the Commandant of the Chateau Trompette, a Work of Vaubans—visited the Premiere President of the Parliament of Bourdeaux. Went to the Coffee house. Went to the Commedie—saw Les deux Avares. Supped at Messrs. Reuiles De Basmarein and Raimbaux.
      
      
       
        
   
   The firm of Recules de Basmarein et Raimbaux of Bordeaux were the “outstanding shipowners of France,” and from them Lafayette had purchased the Victoire, in which he sailed to America just a year earlier (Gottschalk, LafayetteLouis Gottschalk, Lafayette, Chicago, 1935–1950; 4 vols. [Vol. 1:] Lafayette Comes to America; [vol. 2:] Lafayette Joins the American Army; [vol. 3:] Lafayette and the Close of the American Revolution; [vol. 4:] Lafayette between the American and the French Revolution (1783–1789)., 1:87–88, and ch. 7, passim)


       
      
      

      April 3. Fryday.
      
      
       Waited on the Intendant, dined at Mr. Bondfields and supped at Mr. Le Texiers.—Our Company, on Thursday Evening, at Mr. Basmarains were—The Count of Virelade the Son of the Premiere President, Le Moine first Commissary of the Navy, Le Moine the Son, Commissary of the Navy, Cornie, Captain of a Frigate, Knight of St. Lewis, Jn. Bt. Nairac former Deputy of Commerce from La Rochelle, Paul Nairac, a Merchant, Elisee Nairac a Merchant, La tour Feger Esq. a Merchant, Menoire, Esq. a Merchant, Coutourier Esq. a Merchant,  Mr. Bondfield and Major Fraser. The Toasts were announced by 13 Shots, in honour of the 13 States. The K. of France 21 Shots. The Congress 13. G. Washington 3. Mr. De Sartine 3.General Gates 3. Marshall Broglie 3. The Count of Brolie his Brother 3. The Marquis De la Fayette 3. The Glory and Prosperity of the 13 united States 13. The Prosperity of France 3. Eternal Concord between the two Nations, now Friends and Allies, 3. The State of Massachusetts Bay and Mr. Adams its Representative. Mr. Destaing Vice Admiral. The City of Bourdeaux. Mrs. Adams 3. The French and American Ladies 21. The Departure of Mr. Adams, when he mounted his Coach, was saluted by 13. Shots. The Garden was beautifully illuminated, with an Inscription, God Save the Congress, Liberty and Adams.
      
      
       
        
   
   Antoine Raymond Jean Gualbert Gabriel de Sartine, Comte d’Alby (1729–1801), French minister of marine, 1774–1780 (Hoefer, Nouv. Biog. GénéraleJ. C. F. Hoefer, ed., Nouvelle biographie générale depuis les temps les plus reculés jusqu’à nos jours, Paris, 1852–1866; 46 vols.), with whom JA was to have extensive correspondence in his capacity as a joint commissioner to France.


       
       
        
   
   On this occasion JA learned something of the freedom of conversation between the sexes in France, and held his own, though not without a sense of shock; see his Autobiography under 2 April 1778.


       
      
      

      1778 April 4. Saturday.
      
      
       About 10 O Clock We commenced our Journey to Paris, and went about 50 miles.
      
      

      April 5. Sunday.
      
      
       Proceeded on our Journey, more than 100 Miles.
      
      

      April 6. Monday.
      
      
       Arrived at Poictiers, the City so famous, for the Battle which was fought here. It is a beautifull situation and the Cultivation of the Plains about it is exquisite. The Houses are old and poor and the Streets very narrow. Afternoon passed thro Chatelerault, another City, nearly as large as Poictiers, and as old, and the Streets as narrow. When We stopped at the Post to change our Horses, about 20 young Women came about the Chaise, with their elegant Knives, scissors, tooth Picks &c. to sell. The Scaene was new to me, and highly diverting. Their eagerness to sell a Knife, was as great, as that of some Persons I have seen in other Countries to get Offices. We arrived in the Evening at Ormes, the magnificent Seat of the Marquis D’Argenson.— It is needless to make particular Remarks upon this Country. Every Part of it, is cultivated. The Fields of Grain, the Vineyards, the Castles, the Cities, the Parks, the Gardens, every Thing is beautifull: yet every Place swarms with Beggars.
      
      

      1778. April 7. Tuesday.
      
      
       Travelled from Les Ormes, the splendid Seat of the Marquis D’Argenson, to Mer. We went through Tours, and Amboise, and several other smaller Villages. Tours is the most elegant Place We have yet seen. It stands upon the River Loire, which empties itself at Nantes. We rode upon a Causey, made in the River Loire, for a great Number of Miles. The Meadows and River Banks were extremely beautifull.
      
      

      April 8. Wednesday.
      
      
       Rode through Orleans, &c. and arrived at Paris, about 9 O Clock. For 30 Miles from Paris or more the Road is paved, and the Scaenes extreamly beautifull.
       At Paris We went to several Hotels which were full—particularly the Hotell D’Artois, and the Hotell Bayonne. Then We were advised to the Hotell de Valois, where We found entertainment. But We could not have it without taking all the Chambers upon the floor which were four in Number, very elegant and richly furnished, at the small Price of two Crowns and an Half a Day, without any Thing to eat or drink. We send for Victuals to the Cooks. I took the Apartments only for two or three days.
       At our Arrival last Night at a certain Barrier, We were stopped and searched, and paid the Duties for about 25 Bottles of Wine which we had left of the generous Present of Mr. Delap at Bourdeaux.
       My little Son has sustained this long Journey of near 500 Miles at the Rate of an hundred Miles a day with the Utmost Firmness, as he did our fatiguing and dangerous Voyage.
       Immediately on our Arrival, We were called upon for our Names, as We were at Mrs. Rives’s at Bourdeaux.
       We passed the Bridge, last Night over the Seine, and passed thro the Louvre. The Streets were crowded with Carriages, with Livery Servants.
      
      

      1778 April 9. Thursday.
      
      
       This Morning the Bells, and Carriages, and various Cries in the Street make Noise enough, yet the City was very still last Night towards the Morning.
       
       Le Hotell de Valois, en Rue de Richlieu, is the Name of the House and Street where I now am. Went to Passy, in a Coach, with Dr. Noel, and my Son.
       Dr. Franklin presented to me the Compliments of Mr. Turgot, lately Comptroller of the Finances, and his Invitation to dine with him. Went with Dr. Franklin and Mr. Lee and dined in Company with the Dutchess D’Anville, the Mother of the Duke De Rochefoucault, and twenty of the great People of France.—It is in vain to Attempt a Description of the Magnificence of the House, Gardens, Library, Furniture, or the Entertainment of the Table. Mr. Turgot has the Appearance of a grave, sensible and amiable Man. Came home and supped with Dr. Franklin on Cheese and Beer.
      
      
       
        
   
   Anne Robert Jacques Turgot, Baron de l’Aulne (1727–1781), French statesman and philosophe (Hoefer, Nouv. Biog. GénéraleJ. C. F. Hoefer, ed., Nouvelle biographie générale depuis les temps les plus reculés jusqu’à nos jours, Paris, 1852–1866; 46 vols.). It was a letter of Turgot’s to Richard Price, concerning the new American state constitutions, written in 1778 and published in Price’s Observations on the Importance of the American Revolution, London, 1784, that prompted JA to write a gigantic rebuttal entitled JA, Defence of the Constitutions of Government of the United States of America, London, 1787–1788; 3 vols. The personal and intellectual relations of JA and Turgot have been described, and JA’s marginalia on Turgot’s letter of 1778 printed, in Haraszti, JA and the Prophets of ProgressZoltán Haraszti, John Adams and the Prophets of Progress, Cambridge, 1952., ch. 8, “Turgot’s Attack on the American Constitutions.” On the more immediate origins of JA’s DefenceJohn Adams, A Defence of the Constitutions of Government of the United States of America, London, 1787–1788; 3 vols. see note on entry of 29 i.e. 28 July 1786, below.


       
       
        
   
   This is the only intimation in the Diary that JA and JQA had joined Franklin’s already numerous household in Passy, but a memorandum in JA’s copy of the American Commissioners’ accounts, 1777–1779 (in Lb/JA/35, Adams Papers, Microfilms, Reel No. 123), dated “Passi September 27 1778,” states: “I arrived at Paris in the Evening of the 8th of April, and the next Morning, waited on Dr. Franklin at Passi, where I have resided from that Time.”


        
   
   Franklin’s lodgings were in a separate building on the extensive grounds of the Hôtel de Valentinois, named for a former owner but acquired in 1776 by M. Le Ray de Chaumont (see next entry in this Diary), on the heights of Passy close to the Bois de Boulogne and overlooking the Seine and Paris to the east. The once semirural suburb of Passy is now engulfed by Paris, and blocks of apartments shut off the view that Franklin and his colleagues enjoyed; but see a plan of “Franklin’s Passy,” with explanatory text, in Bernard Faÿ, Franklin, the Apostle of Modern Times, Boston, 1929, facing p. 452, and a detail from an 18th-century map of the neighborhood in Howard C. Rice Jr., The Adams Family in Auteuil, 1784–1785, Boston, 1956. A contemporary description of the Valentinois gardens will be found in Dezallier, Environs de Paris, 1779[Antoine Nicolas Dezallier d’Argenville,] Voyage pittoresque des environs de Paris, 4e. édn., Paris, 1779., p. 16–18. The building occupied by Franklin and his entourage and by JA in succession to Silas Deane was variously called the “pavilion,” the “basse cour,” and the “petit hôtel”; a tablet now marks its site on a building at the corner of Rue Reynouard and Rue Singer. The American headquarters at Passy have been described by nearly all of Franklin’s biographers, but perhaps in most detail by John Bigelow (who as American minister in Paris at one time hoped to acquire the site for a United States legation), in an article entitled “Franklin’s Home and Host in France,” Century Mag., 35:741–754 (March 1888). The “petit hôtel” survived until at least 1866.


       
      
       

      April 10. Fryday.
      
      
       Dined at Monsr. Brillon’s, with many Ladies and Gentlemen... Madam Brillon is a Beauty, and a great Mistress of Music, as are her two little Daughters... The Dinner was Luxury as usual—a Cake was brought in, with 3 Flaggs, flying. On one, Pride subdued—on another, Haec Dies, in qua fit Congressus, exultemus et potemus in ea. Supped in the Evening, at Mr. Chamonts. In the evening 2 Gentlemen came in, and advised me, to go to Versailles tomorrow. One of them was the Secretary to the late Ambassador in London, the Count De Noailles.
      
      
       
        
   
   Suspension points, here and below, in MS. The Brillons and particularly Mme. Brillon were among Franklin’s most intimate French friends; see Bernard Faÿ, Franklin, the Apostle of Modern Times, Boston, 1929, p. 463–468.


       
       
        
   
   Jacques Donatien Le Ray de Chaumont the elder (1725–1803), capitalist, holder of numerous government sinecures, enthusiast in the American cause, and a heavy speculator in contracts for supplying the Continental army and outfitting American naval vessels. Upon Franklin’s arrival in France in Dec. 1776 Chaumont offered him accommodations rent-free at the Hotel de Valentinois, and there Franklin maintained his headquarters until he returned to America in 1785. JA’s relations with Chaumont during his shorter stay in Passy were more troubled, as will appear from their correspondence and other evidence. On Chaumont and his family, which was to have continuing connections with America, see John Bigelow’s article cited in note on preceding entry, and T. Wood Clarke, Emigré’s in the Wilderness, N.Y., 1941, especially chs. 2–3.


       
       
        
   
   Emmanuel Marie Louis, Marquis de Noailles (1743–1822), uncle of the Marquise de Lafayette; he had returned from London after notifying the British government of the Franco-American alliance (Hoefer, Nouv. Biog. GénéraleJ. C. F. Hoefer, ed., Nouvelle biographie générale depuis les temps les plus reculés jusqu’à nos jours, Paris, 1852–1866; 46 vols.). His secretary in London, previously chargé d’affaires there, was Charles Jean Gamier (1738–1783?), a rather shadowy figure but one who, from several of JA’s allusions to him, was regarded as influential in the French foreign office and an expert on British affairs. He was well known to English sympathizers with the American cause, and in 1779 JA thought he would be sent as a successor to Gérard, the first French minister in Philadelphia. See entries of 21 April, 8 May 1778, 9 Feb., 2 July 1779, below; also Doniol, HistoireHenri Doniol, Histoire de la participation de la France à l’établissement des Etats-Unis d’Amérique: correspondance diplomatique et documents, Paris,1886–1892; 5 vols., 5:658, and references there; R. H. Lee, Arthur LeeRichard Henry Lee, Life of Arthur Lee, Boston, 1829; 2 vols., 2:87. (Garnier’s forenames and dates have been furnished by the Service des Archives Diplomatiques et de la Documentation, Paris.)


       
      
      

      April 11. Saturday.
      
      
       Went to Versailles, with Dr. Franklin and Mr. Lee—waited on the Count De Vergennes, the Secretary of foreign Affairs—was politely received.—He hoped I should stay long enough to learn French perfectly—assured me, that every Thing should be done to make France agreable to me—hoped the Treaty would be agreable, and the Alliance lasting.—I told him I thought the Treaty liberal, and generous—and doubted not of its speedy Ratification. I communicated to him the Resolutions of Congress respecting the Suspension of Burgoines Embarkation, which he read through, and pronounced Fort bon.
       
       I was then conducted to the Count Maurepas, the Prime Minister, was introduced by Dr. F. as his new Colleague and politely received.
       I was then shewn the Palace of Versailles, and happened to be present when the King passed through, to Council. His Majesty seeing my Colleagues, graciously smiled, and passed on. I was then shewn the Galleries, and Royal Apartments, and the K’s Bedchamber. The Magnificence of these Scaenes, is immense. The Statues, the Paintings, the every Thing is sublime.
       We then returned, went into the City, and dined with the Count where was the Count De Noailles, his Secretary, and 20 or 30 others, of the Grandees of France. After Dinner, We went in the Coach, to see the Royal Hospital of Invalids, the Chappell of which is immensely grand, in Marble and Paintings and Statuary.
       After this We went to the Ecole militaire, went into the Chapell and into the Hall of Council &c. Here We saw the Statues of the great Conde, Turenne, Luxembourg, and Saxe. Returned and drank Tea, at Mm. Brillons, who lent me Voyage picturesque de Paris, and entertained Us, again, with her Music, and her agreable Conversation.
      
      
       
        
   
   These resolves, voted 8 Jan. 1778, are in JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 10:29–35.


       
       
        
   
   [Antoine Nicolas Dezallier d’Argenville,] Voyage pittoresque de Paris, ou indication de tout ce qu’il y a de plus beau dans cette ville, en peinture, sculpture & architecture, par M. D***. JA acquired a copy of the 6th edition of this useful work when he returned to Paris in 1780; it is among his books in the Boston Public Library and has proved useful in annotating his Diary.


       
      
      

      1778 April 12. Sunday.
      
      
       The Attention to me, which has been shewn, from my first Landing in France, at Bourdeaux, by the People in Authority of all Ranks and by the principal Merchants, and since my Arrival in Paris by the Ministers of State, and others of the first Consideration has been very remarkable, and bodes well to our Country. It shews in what Estimation the new Alliance with America is held.
       On Fryday last, I had the Honour of a Visit from a Number of American Gentlemen—Mr. James Jay of New York Brother of the Chief Justice, Mr. Johnson Brother of Governor of Maryland, Mr., Mr. Amiel, Mr. Livingston, from Jamaica, Mr. Austin from Boston, Dr. Bancroft. Mr. R. Issard Izard should be sentence unfinished
       I must return the Visits of these Gentlemen.
       This Day I had the Honour to dine with the Prince De Tingry, Le Duke De Beaumont, of the illustrious House of Montmorency, the Duke and Dutchess of sentence unfinished
       
       
         
          Edisti satis, lusisti satis, atque bibisti
          Tempus est abire tibi.—
         
         Written under the Picture of Sir Rob. Walpole. Some one made an amendment of Bribisti instead of Bibisti.
      
      
       
        
   
   Joshua Johnson (1742–1802), born in Calvert co., Md., brother of Gov. Thomas Johnson of Maryland, was employed in London as factor of an Annapolis shipping firm until the Revolution. He then crossed to France en route to America, but having several small children he was discouraged by the prospect of a long sea voyage and settled as a merchant at Nantes, where he undertook various commissions for both Congress and the State of Maryland. JA and JQA visited the Johnsons in Nantes before returning to America in 1779. Johnson returned to London after the war and served as first U.S. consul there, 1790–1797. While on diplomatic service in London, JQA courted Johnson’s daughter Louisa Catherine (1775–1852), and was married to her in 1797. See JA, Autobiography, under the present date; entry of 14 April 1779, below; Md. Hist. Mag., 42:214–215 (Sept. 1947); JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 15:1126; Archives of Maryland, Baltimore, 1883–, 21:7, 140; 43:225; 47:79; Edward S. Delaplaine, The Life of Thomas Johnson, N.Y., 1927, p. 14; Bemis, JQASamuel Flagg Bemis, John Quincy Adams, New York, 1949–1956; 2 vols. [Vol. 1:] John Quincy Adams and the Foundations of American Foreign Policy; [vol. 2:] John Quincy Adams and the Union., 1:79–82; letter of Julia B. Carroll, Foreign Affairs Branch, The National Archives, to the editors, 22 Oct. 1959.


       
       
        
   
   Jonathan Loring Austin, Harvard 1766, who had brought the news of Burgoyne’s surrender to France the previous fall and then served Franklin in various capacities; during the summer of 1778 he acted as secretary to JA (JA, Autobiography, under the present date; Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 1:620–621, 630–631; JA–Austin correspondence in Adams Papers).


       
      
      

      1778. Monday. April 13.
      
      
       This Morning the Dutchess Dayen, and M. le Marquise De Fayette, came to visit me, and enquire after the Marquise Marquis.
       Went to Versailles, was introduced, to the Levee of Mr. de Sartine, the Minister. A vast Number of Gentlemen were attending in one Room after another, and We found the Minister at last, entrenched as deep as We had formerly seen the Count Maurepas. The Minister politely received Us, and shewed Us, into his Cabinet, where were all the Books and Papers of his office.—After he had finished the Business of his Levee, he came into the Cabinet to Us, and asked whether I spoke French, and whether I understood French? The Answer was, un Peu, and Si on parle lentement, ou doucement. He then made an Apology, to each of Us seperately, in the Name of his Lady, for her Absence, being gone into Paris to see a sick Relation. After this We were conducted down to dinner, which was as splendid as usual. All Elegance and Magnificence, a large Company, four Ladies only... During Dinner Time many Gentlemen came in, and walked the Room, and leaned over the Chairs of the Ladies and Gentlemen, and conversed with them while at Table. After Dinner the Company all arose as usual, went into another Room, where a great Additional Number of Gentlemen came in.—After some Time We came off, and went to make a Visit to Madam Maurepas, the Lady of the Prime Minister, but she was out and We left a Card. We then went to the office of the Secretary of Mr. Vergennes and delivered him a Copy of my Commission—then went and made a Visit to Madam Vergennes, who had her Levee, and returned to Passi.
      
      
       
        
   
   The Duchesse d’Ayen and her daughter, Adrienne de Noailles, Marquise de Lafayette.


       
       
        
   
   According to JA’s Autobiography under this date, the answer was made by Franklin.


       
       
        
   
   Suspension points in MS.


       
       
        
   
   Joseph Mathias Gerard de Rayneval (1746–1812), usually called Rayneval by JA, brother of Conrad Alexandre Gerard (1729–1779), the first French minister to the United States. The younger brother had just succeeded the elder as premier commis or secretary in the French foreign office, a circumstance that has led to their often being confused with each other. See Despatches and Instructions of Conrad Alexandre Gerard, ed. John J. Meng, Baltimore, 1939, p. 35, note, and passim.


       
      
      

      Avril 14. Mardi.
      
      
       Yesterday Morning sent for the Master of the Accademy in this Place, who came and shewed me his Conditions. He agreed to take my Son: who accordingly packed up his Things and went to School, much pleased with his Prospect because he understood that Rewards were given to the best Schollars, which he said was an Encouragement. Dancing, Fencing, Musick, and Drawing, are taught at this School, as well as French and Latin.
      
      
       
        
   
   In a letter to his “Hond. Mamma,” 20 April (Adams Papers), JQA described the regimen of M. Le Coeur’s private boarding school. Among his American schoolmates were Jesse Deane, “Benny” Bache (Franklin’s grandson), and Charles B. Cochran, the last of whom wrote JQA from Charleston, S.C., 5 June 1809, in a reminiscent vein about their school “Sur La Montagne de Créve-Coeur” (Adams Papers). JQA replied from Ghent, 18 July 1814, with his recollections (RC, privately owned, printed in AHRAmerican Historical Review., 15:572–574 [April 1910]).


       
      
      

      Avril 15. Mecredi.
      
      
       Went Yesterday to return the Visits, made me by American Gentlemen.
       Dined this Day, with Madam Helvetius, one Gentleman, one Lady, Dr. F., his G. Son and myself made the Company—an elegant Dinner. Mm. is a Widow—her Husband was a Man of Learning and wrote several Books. She has erected a Monument to her Husband, a Model of which she has. It is herself, weeping over his Tomb, with this Inscription. Toi dont L’Ame sublime et tendre, a fait ma Gloire, et mon Bonheur, J t’ai perdu: pres de ta Cendre, Je viens jouer de ma Douleur.
       Here I saw a little Book of Fenelons, which I never saw before—Directions pour la Conscience D’une Roi, composees pour l’lnstruction du Louis de France, Due de Bourgogne.
       At Mm. Helvetius’s, We had Grapes, preserved entire. I asked how? She said “Sans Air.”—Apples, Pairs &c. are preserved here in great Perfection.
      
      
       
        
   
   William Temple Franklin (1762–1823), natural son of Benjamin Franklin’s natural son William (Franklin, Papers, ed. Labaree and BellThe Papers of Benjamin Franklin, ed. Leonard W. Labaree and Whitfield J. Bell Jr., New Haven, 1959– ., 1:lxii–lxiii). Temple, as he was usually called, was serving as his grandfather’s secretary.


       
      
      

      April 16. Jeudi.
      
      
       Dr. F. is reported to speak French very well, but I find upon attending to him that he does not speak it Grammatically, and indeed upon enquiring, he confesses that he is wholly inattentive to the Grammar. His Pronunciation too, upon which the French Gentlemen and Ladies compliment him, and which he seems to think is pretty well, I am sure is very far from being exact.
       Indeed Dr. Franklin’s Knowledge of French, at least his Faculty of speaking it, may be said to have begun with his Embassy to this Court. ... He told me that when he was in France before, Sir John Pringle was with him, and did all his Conversation for him as Interpreter, and that he understood and spoke French with great Difficulty, untill he came here last, altho he read it.
       Dined, at Mr. La Fretés. The Magnificence of the House, Garden and Furniture is astonishing. Saw here an History of the Revolution in Russia in the Year 1762.
       This Family are fond of Paintings. They have a Variety of exquisite Pieces, particularly a Storm and a Calm.
      
      
       
        
   
   Suspension points in MS.


       
       
        
   
   See entry of 29 May, below.


       
       
        
   
   This dinner party at Suresnes is described much more fully in JA’s Autobiography under this date.


       
      
      

      April 17. Vendredi.
      
      
       Dined at home with Company—Mr. Platt and his Lady—Mr. Amiel and his Lady—Mr. Austin—Mr. Alexander &c.
       After Dinner, went to the long Champ, where all the Carriages in Paris were paraded which it seems is a Custom on good Fryday.
      
      
       
        
   
   See, further, JA’s Autobiography under the present date.


       
      
      

      1778 April 18. Samedi.
      
      
       This Morning the Father of General Conway came to visit me, and enquire after his Son as well as American Affairs. He seems a venerable Personage.
       Dined at Mr. Bouffets, who speaks a little English. Mr. Bouffetts Brother, Mr. Veillard, M. Le Fevre, L’Abbe des Prades, Mr. Borry, &c. were there.
       Called and drank Tea at Mm. Brillons. Then made a Visit to M. Boullainvilliers, and his Lady, who is a kind of Lord of the Manor of Passi, and is just now come out to his Country Seat.
      
      
       
        
   
   “Le Château de M. le Marquis de Boulainviller, Prévôt de Paris, est la premiere maison considerable qui se trouve sur le chemin de Versailles” (Dezallier, Environs de Paris[Antoine Nicolas Dezallier d’Argenville,] Voyage pittoresque des environs de Paris, 4e. édn., Paris, 1779., p. 14, followed by a detailed description). The Boulainvilliers were close neighbors of the American Commissioners; see plan of “Franklin’s Passy” in Bernard Faÿ, Franklin, the Apostle of Modern Times, Boston, 1929, facing p. 452.


       
      
      

      Ap. 19. Dimanche.
      
      
       Dined at home, with Mr. Grand our Banker, his Lady, Daughter and Sons, Mr. Austin, Mr. Chaumont, and a great deal of other Company.
       Mr. David Hartley, a Member of the British House of Commons came to visit Dr. F., a Mr. Hammond with him.
       Went with Mr. Chaumont in his Carriage to the Concert Spirituel. A vast Croud of Company of both Sexes, a great Number of Instruments. A Gentleman sung and then a young Lady.
      
      
       
        
   
   The Grands, originally a Swiss family, were bankers in Paris and Amsterdam. In his Autobiography under the present date JA says that it was through the influence of Vergennes, Sartine, and Chaumont that Ferdinand Grand of Paris “obtained the Reputation and Emoluments of being the Banker to the American Ministers.” The Grands had a country seat near the Hotael de Valentinois in Passy and were hospitable to JA and particularly kind to JQA.


       
       
        
   
   David Hartley the younger (1732–1813), M.P. for Hull, was acting as an unofficial agent for Lord North; he had known Franklin intimately in England and was a tireless opponent of the American war, in Parliament and out (DNBLeslie Stephen and Sidney Lee, eds., The Dictionary of National Biography, New York and London, 1885–1900; 63 vols. plus supplements.). In his Autobiography under this date JA gives an unfavorable view of “This mysterious Visit” to Passy by the two Englishmen, the other of whom was William Hammond, father of George Hammond, later to be the first British minister to the United States. In 1783 Hartley was appointed by the Fox-North Coalition commissioner to negotiate and sign the Definitive Treaty; see entry of 27 April 1783 and notes, below.


       
       
        
   
   For an account of the concerts spirituels see Thiéry, Almanach du voyageur à ParisLuc Vincent Thiéry, Almanach du voyageur à Paris ..., année 1784, Paris [1784]., 1784, p. 212.


       
      
      

      Ap. 20. Lundi.
      
      
       My Son has been with me since Saturday.—The Concert Spirituel is in the Royal Garden, where was an infinite Number of Gentlemen and Ladies walking.
       
       Dined with the Dutchess D’Anville, at her House with her Daughter and Granddaughter, Dukes, Abbotts, &c. &c. &c.
       Visited Mr. Lloyd and his Lady, where We saw Mr. Digges.
      
      
       
        
   
   Including the philosopher Condorcet; see JA’s Autobiography under this date.


       
       
        
   
   Thomas Digges (1742–1821) of Maryland, prior to the Revolution London agent for various shipping firms and afterward one of those colonial residents in London who worked, in greater or lesser measure, for the American cause. His recent arrival in Paris was for the purpose of presenting to the Commissioners David Hartley’s five point proposal for a peace conference. See William Bell Clark, “In Defense of Thomas Digges,” PMHBPennsylvania Magazine of History and Biography., 77:381–438 (Oct. 1953), for a partial restoration of Digges’ somewhat tarnished character. Among the eleven known pseudonyms used by Digges in his voluminous correspondence with JA were such diverse signatures as William Singleton Church, Alexr. Hamilton, T. Dundas, Wm. Fitzpatrick, and Timothy D. Ross.


       
      
      

      1778 April 21. Mardi.
      
      
       Dined, this Day, at Mr. Chaumonts, with the largest Collection of great Company that I have yet seen. The Marquis D Argenson, the Count De Noailles, the Marshall de Maillebois, the Brother of the Count de Vergennes, and a great many others, Mr. Foucault and Mm., Mr. Chaumonts Son in Law and Daughter, who has a Fortune of 4 or 5000£ st. in St. Domingo, Mr. Chaumonts own Son and Miss Chaumont. Mr. the first officer under Mr. Sartine.
       It is with much Grief and Concern that I have learned from my first landing in France, the Disputes between the Americans, in this Kingdom. The Animosities between Mr. Deane and Mr. Lee—between Dr. Franklin and Mr. L.—between Mr. Izard and Dr. F.—between Dr. Bancroft and Mr. L.—between Mr. C. and all. It is a Rope of Sand....
       I am at present wholly untainted with these Prejudices, and will endeavour to keep myself so. Parties and Divisions among the Americans here, must have disagreable if not pernicious Effects.
       Mr. D. seems to have made himself agreable here to Persons of Importance and Influence, and is gone home in such Splendor, that I fear, there will be Altercations, in America about him. Dr. F., Mr. D. and Dr. Bancroft, are Friends. The L’s and Mr. Iz. are Friends. Sir James Jay insinuated that Mr. D. had been at least as attentive to his own Interest, in dabbling in the English Funds, and in Trade, and fitting out Privateers, as to the Public, and said he would give Mr. D. fifty thousand Pounds for his Fortune, and said that Dr. B. too had made a Fortune. Mr. McCreery insinuated to me, that the L’s were selfish, and that this was a Family Misfortune. What shall I say? What shall I think?
       
       It is said that Mr. L. has not the Confidence of the Ministry, nor of the Persons of Influence here—that he is suspected of too much Affection for England, and of too much Intimacy with Ld. Shelburne—that he has given offence, by an unhappy disposition, and by indiferent Speeches before Servants and others, concerning the French Nation and Government, despising and cursing them.—I am sorry for these Things, but it is no Part of my Business to quarrell with any Body without Cause. It is no Part of my Duty to differ with one Party or another, or to give offence to any Body. But I must do my duty to the Public, let it give offence to whom it will.
       The public Business has never been methodically conducted. There never was before I came, a minute Book, a Letter Book or an Account Book—and it is not possible to obtain a clear Idea of our Affairs.
       Mr. D. lived expensively, and seems not to have had much order in his Business, public or private: but he was active, dilligent, subtle, and successfull, having accomplished the great Purpose of his Mission, to Advantage.... Mr. Gerard is his Friend, and I find that Dr. B. has the Confidence of Persons about the Ministry, particularly of the late Secretary to the Embassader to G.B.
      
      
       
        
   
   CFA supplies, probably correctly, the name M. de Vilevault for the blank left by the diarist. See Almanach royal, 1778Almanach royal, année M.DCC.LXXVIII [&c.]. Présenté à sa majesté pour la première fois en 1699, Paris, no date., p. 191.


       
       
        
   
   The Autobiography indicates that this was William Carmichael, a Marylander who had acted informally as secretary and performed other services for the American Commissioners in Europe before his return to America in Feb. 1778; he was later a member of the Continental Congress and American chargé d’affaires at Madrid (DABAllen Johnson and Dumas Malone, eds., Dictionary of American Biography, New York, 1928–1936; 20 vols. plus index and supplements.).


       
       
        
   
   Suspension points, here and below, are in MS.


       
       
        
   
   Deane sailed for America from Toulon on 13 March with Gérard, the new minister to the United States, in the flagship of the Comte d’Estaing’s squadron (Gérard, Despatches and InstructionsDespatches and Instructions of Conrad Alexandre Gérard, 1778–1780: Correspondence of the First French Minister to the United States with the Comte de Vergennes, ed. John J. Meng, Baltimore, 1939., p. 41, note, 89–90).


       
       
        
   
   In a household account book of the American Commissioners, kept by Franklin’s cook or major-domo at Passy, 1776– 1778 (CtHi), the following entry appears at 30 May 1778: “achêté deux livres a Ecrire pour Monsieur Adam.”


       
       
        
   
   JA’s Autobiography under this date greatly elaborates on the characters and contentions of the persons spoken of here.


       
      
      

      1778. Ap. 22. Wednesday.
      
      
       Dined at home and spent the day with Mr. Lee.
      
      

      Ap. 23. Thursday.
      
      
       Dined at home with Company.
      
      

      Ap. 24. Fryday.
      
      
       Dined at Mr. Buffauts, with much Company.
      
       

      Ap. 25. Saturday.
      
      
       Dined at Mr. Chaumonts with Company.
      
      

      Sunday 26 April.
      
      
       Dined at home.
      
      

      Monday. 27.
      
      
       Dined with Mr. Boulainvilliers, at his House in Passi, with Generals and Bishops and Ladies &c—In the Evening went to the French Comedy, and happened to be placed in the first Box, very near to the celebrated Voltaire who attended the Performance of his own Alzire. Between the Acts the Audience called out Voltaire and clapped and applauded him, the whole Time. The old Poet arose and bowed respectfully to the Audience. He has yet much Fire in his Eyes and Vigour in his Countenance, altho very old. After the Tragedy, they Acted the Tuteur, a Comedy or a Farce of one Act. This Theatre does not exceed that at Bourdeaux.
       I will attempt to keep my Journal in French, in order to familiarise myself to that Language.
      
      
       
        
   
   In his Autobiography under this date JA says that he attended the theater primarily in order to improve his French. Another measure to the same end was, as he says here, to keep his journal in French, but “I found it took up too much of my time.” The French entries that follow have been kept as literal as possible. They were omitted in CFA’s text of the Diary because “not sufficiently good to merit publication” (WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 3: 145, note). When JA set out seriously to learn French, he called on the services of the two inseparable French clerics Arnoux and Chalut; see entry of 4 July, below.


       
      
      

      1778. Avril Vingt-Huit. Mardi.
      
      
       Dejeunois, chez nous, avec Messrs. Chaumont, Dubourg, Chaumont le jeune, Franklin, Grandpere et Grandfils.
       M. Dubourg disoit un Conte, touchant, C. Mazarine. Un Officier demandoit, de lui, de le faire un Capitaine, d’une Guarde de son sa Vie. Le Card, repondoit, qu’il n’avoit pas Besoin d’autre Guarde que de son Ange tutelaire.—Ah Monsr. dit rofficier—on, le poussera, avec, un peu de l’au benit.—Oh Monsr. repondoit, le Cardinal Je ne crains point cette eau benite.
       Je crois qu’on riroit, si on verroit, mon francois.
       Je dinai Aujourdhui, chez moi, avec Mr. Lee.—Apres diner, Mr. L. et moi, allames, a la Comedie itallien, ou nous avons vu Monsieur Harlequin, &c.
      
      
       
        
   
   Franklin’s friend and editor, the physician Jacques Barbeu Dubourg (1709–1779). JA tells more of Dubourg and of his anecdotes in his Autobiography under this date; see also Benjamin Rush, LettersLetters of Benjamin Rush, ed. L. H. Butterfield, Princeton, 1951; 2 vols., 1:77, note, and references there.


       
      
      

      Avril Vingt Neuf. Mercredi.
      
      
       J’ai bien dormi, le derniere Soir. J’avois diné chez Le Marrechal De Maillebois avec Baucoup du Monde. Apres diner, went to the Accademy of Sciences and heard Mr. D’Alembert pronounce Eulogies upon divers Members deceased.
      
      
       
        
   
   On this occasion occurred the famous encounter—and embrace—between Voltaire and Franklin, described more fully in JA’s Autobiography under this date. Voltaire, who was 84, died on 30 May 1778.


       
      
      

      Ap. 30. Jeudi.
      
      
       Dined with the Mareschall De Mouchy—with the Duke and Duchess D’Ayen, their Daughter the Marquise De la Fayette, the Viscountess De Maillbois, her sister, another sister unmarried, the Prussian Ambassador, an Italien Embassador, and a great deal of other great Company. The Nobleman with whom We dined is Phillip de Noailles, Marechal Due De Mouchy, Grand d’Espagne de la premiere Classe, Chevalier des ordres du Roi et de la Toison D’or, Grand Croix de l’ordre de Malte, nominé Lieutenant General de Guienne en 1768 et Commandant en Chef dans le Gouvernement de ladite Province en 1775.
       His being Commander in Chief in the Province of Guienne was the Cause of a great Compliment to me. He asked me how I liked Bourdeaux. I told him I found it a rich, elegant, Town flourishing in Arts and Commerce. He asked whether I was content with my Reception there. I said they had done me too much Honour. He replied he wished he had been there, to have joined them in doing me Honour.
       He lives in all the Splendor and Magnificence of a Viceroy, which is little inferiour to that of a King.
      
     